Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 20 March 1816
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My Dear Daughter
					Quincy March 20th 1816.
				
				I attempted to write to you, by Captain Bronson in Jan’ry but my strength failed me, and I have been ever since, in so low, and debilitated a state of Health, as to despair of ever recovering strength again, but for the last ten days, I have gained some, and my physician, encourages me, that I shall be benefitted by the returning Spring.I have not had any disease, such as fever, cough, or pain, except in my Head occasionally. it seems to, me to be an universal debility, and dissolution of my constitution.with the Blessing of heaven, and the kind assidious attention of my Friends, who hope to build me up, again upon Bark and wine, I have gained for the last ten days, and “kind Natures sweet restorer, Balmy Sleep” has again visited me.I had been deprived of this blessing, for near two months, save what was obtaind by the use of anodynes, and my Nerves have been dreadfully agitated. I am much fallen away, and am but the Specter of what I once was; but enough of this poor Frame, scarcly worth retaining—Since I wrote to you last, I have received your two kind favours, of Nov’br 27th 7th and dec’br 23d for which I thank you, and also for copying my sons.I rejoice that your health, appears to have mended, so as to be able to aid your best Friend, under the affliction which seazd upon his Eyes. If he could go to Bath, and take of the waters, and Baths—I think he would find much releif, from that Hereditary Scourge the Rheumatism—which proteus like puts on all forms; from pains in the Limbs, to disorders in the Eyes. this I know by painfull experience—as I presume he has not any Right to the Gout—he must try to rid himself, of its near Relative.In one of your Letters your mention mrs Hellen—early in the winter, and not long after the death of mr Hellen, she wrote to me in confidence, inclosing to me a copy of the will, and requesting my advice, whether she ought to accept it? at the same time stateing, that mr Hellens property was estimated from 50 to 60 Thousand dollars, part of which, was daily increasing in value.By the will, she could only receive four hundred dollars pr year, and living in the House; with the use of the furniture, so long as she remaind his widow—It is not my buisness to remark upon this will. with respect to her I soon made up my mind, and gave her the same advise; which I should have given to my own child.—I thought there was one near me, whose judgment I could better rely upon than my own; I communicated the will; and your sisters request. the result, was the Same; and we jointly advised her, to reject the will, and claim her dower; which she has done: and she has since written me, that the property left by mr Hellen, was found to be much larger than She had stated; so that with her dower, she will be in comfortable circumstances. She wrote me, that if she received her dower, she should not charge Board for the children—I think however she ought to make a charge of it.—it is a maxim with me; that children should go to their parents, not parents to their children—and that she should hold it, in her power to remit it to them or not as circumstances might hereafter arise. they have a double claim upon her, both as Aunt, and Mother—I took the Liberty to say to her that if she should marry again, she ought previously to secure to the Children, the property which belonged to their Father, after her disceaseI hope if she has ability, she will render kindness to those of her Family who need it, one of which, is a widow sister of mr Hellens, to whom, he left only 50 dollars—I had a Letter from your Brother dated 23 Janry he writes in good Spirits, altho he says, he is a Banishd man—and longs for the intercourse of consanguinity—I am rejoiced to find George so fond of writing, and really do think, that he improves in his hand writing altho his superscriptions look a little as if the Spiders had dipt their Legs in the Ink; and crawld over the paper.I had hoped, to have written you that your sister Smith, was Safe a Bed, with a son, or daughter, but I must wait for News from N york, which I daily expect, as they have promissed me John I perceive is the same gay Lad, full of fire and enterprize. strong and powerfull are his feelings, which promise a goodly harvest, if properly restraind, and directed—but we must bear in mind,“That what composes man can man destroy” of my dear Charles Character, I know but little, that little has been in his praise—Shall I ever behold them again?your Martha Godfrey is married, and I hear very well married to a mr John Osburn, a musical instrument maker—I rejoiced when I learnt it, for Martha was too handsome to keep  a milinars shop. her behaviour however has been perfectly correct, for any thing to the contrary which I have ever heard—Louisa desires me to be affectionatly rememberd to you, and to George and John—Susan is writing to George and will express her own Regards.we have been in danger of loosing our little John Quincy, with a Lung fever. he is now out of danger—Let me my dear daughter hear from you as often as possible. Letters from abroad refresh my drooping Spirits, and Light up the Lamp of Life affresh—Beleive me with sincere Love and / affection your Mother
				
					Abigail Adams
				
				
			